OpinioN of the Couet by
Judge Hubt
Dismissing appeal.
This is- an appeal from the Allen Circuit .Court by James L. Thomas, administrator of the estate of Nancy Watkins. It seems that at the January term of the Allen Circuit Court that the attorney for the plaintiff in this cause produced a contract which he had entered *631into with the appellant, by which he was to be paid a fee of $350.00, presumably for his services in the case, but the contract not being before the court, we are unable to say what it embraced. The court, upon his motion at that time, ordered that $350.00 be paid to him, and that it be taxed as costs, and that the commissioner of the court pay it to him out of the proceeds of the sale of the land. The only other thing in the record is an order made at the April term, 1914, by which it appears that some person having an interest in the funds in the hands of the commissioner came into court and moved the court to set aside the order allowing the attorney a fee of $350.00 for reasons stated in the order, and that thereupon the court' set aside the order allowing the $350.00, and in place of it made an order allowing the attorney the sum of $250.00 for his services in bringing and prosecuting the action, and for other services performed and to be performed by him, and that said sum be taxed as costs, and .paid to him by the commissioner of the court out of the funds in his hands. To the making of the last order the transcript recites: “To which ruling of the court the parties, by attorney, except and object, and pray an appeal to the Court of Appeals, which is granted.” From the judgment of the court in this order the administrator of Nancy Watkins, who is the plaintiff in the suit below, has appealed to this court.
It does not appear that the appellant, James L. Thomas, administrator of the estate of Nancy Watkins, has any interest in this appeal whatever; that the attorney for whose benefit the order of allowance was made, and upon whose motion it was made, is the party in interest, whose duty it was to appeal to this court if he felt aggrieved by the order from which the appeal was taken.
It seems that the amount in controversy upon this appeal- is only $100.00, and said amount not being sufficient to give this court jurisdiction of the appeal, it is not necessary to enter into any discussion of the questions raised on the appeal; and it is, therefore, ordered that the appeal be dismissed, both because the appellant is not the party in interest and because this- court has no jurisdiction of the appeal.